DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Response to Arguments
	Applicant’s arguments, see pages 1-5 , filed 03/25/2022, with respect to the rejection(s) of claim(s) 03/25/2022 under U.S.C.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brun (US20160250008A1, of record) and Brehm (US 20160199159).

	With respect to the 112b rejections of Claim 4, applicant’s amendment overcome the rejection.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 unpatentable over Brun (US20160250008A1, of record) in view of Brehm (US 20160199159).
	With respect to claim 1, Brun teaches a set for the production by 3D printing of implant abutments for dental implants, the set comprising, at least one abutment comprising an elongated base member with an axis (dental implant replica 10, Fig. 1, Abstract, P0026-P0029 ), and at least one positioning element fixed to the base member (anti-rotation portion 26, external elements  Figs. 1 and 3, P0029); a plate (dental model 36, Fig. 4) with at least one recess (hole 38, Fig. 4) and a locking portion (antirotation section 40, recesses 42a-c, P0035, Fig. 4); wherein the recess is larger than the elongated base member (expanded region 49 and apical side 54, Fig. 4), and wherein the locking portion is configured to be in a form fit connection with the positioning element in order to vertically position the abutment (P0035-P0036), and lock the abutment in rotation around its axis (P0035), and wherein the positioning element of the abutment is made in a form of a plate extending from the base member (anti rotation portion 26, Fig. 1).	
With respect to the limitation “and self-center the abutment onto the plate”, Brun teaches a locking portion 26 which serves to lock the abut in rotation around its axis and upon entry into dental model 36 as shown in Fig. 4 would also serve to self-center the abutment if insertion was attempted along a slightly misplaced axis, thanks to the interaction of locking portion 26 and the slanted sides of the model 36. As such the dental implant of Brun is considered to meet this limitation and applicant’s arguments were not found persuasive.
	Further. Brun didn’t explicitly disclose both the positioning element and the locking portion are disposed at a narrow surface region of the plate. In the same field of endeavor pertaining to the art, Brehm discloses that both the positioning element and the locking portion are disposed at a narrow surface region of the plate (Figures 3-4, holding/locking element/ and the anchoring/positioning element are disposed are disposed at a narrow surface region of the plate/block, [0070]). 
	It would be obvious for one ordinary skilled in the art to modify the teachings of Brun with the teachings of Brehm for the purpose of desired alignment feature.

	With respect to claim 4, Brun further teaches wherein the locking portion of the recess is a cylinder centered on an axis of the recess with a base that extends from the cylinder (Fig. 3, external convex elements 28a-c).
	With respect to claim 5, Brun further teaches wherein the locking portion of the recess is a cylinder with a base that has      non rotational symmetry (Fig. 3,  external convex elements 28a-c).
	With respect to claim 6, Brun further teaches wherein the recess of the plate comprises a fixation portion comprising a through hole (hole 38 is a through hole, P0043, Fig. 4).
	With respect to claim 7, Brun further teaches wherein said through hole is a counter bore through hole or countersunk through hole for accommodating a fixation means, to fix the abutment to the plate (Fig. 4, walls of coronal side 52 in Fig. 4 are countersunk).
	With respect to claim 8, Brun further teaches wherein the positioning element and the base member of the abutment are made out of one piece (P0032).
	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brun (US20160250008A1, of record) in view of Brehm (US 20160199159) as applied to claim 1 above.
	With respect to claim 2, Brun fails to explicitly teach wherein the plate comprises a plurality of recesses, teaching a singular recess instead (Fig. 4). However, Brun does teach the model corresponding to a patient’s features (P0038), which may have multiple dental implants. As such it would have been obvious to one of ordinary skill in the art to modify the set as taught by Brun by including at least a second recess in order to duplicate the effects of the first recess for a second dental implant.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

	With respect to claim 3, while Brun fails to teach wherein all the recesses have the same dimensions, it would have been obvious in duplicating the structure of one recess to use the same dimensions, achieving the same positioning/alignment.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBJANI ROY/Examiner, Art Unit 1741